DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Invention I (previously examined claims 1, 3, 5, 7-9 and 19-20, classified under A61B1/00009) and Invention II (New claims 21-32, classified under A61B17/3403) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation.  Specifically, Invention I requires positioning an endoscope adjacent the patient, making the incision in the patient based on the displayed trajectory of the endoscope on the augmented image, and inserting the endoscope into the patient through the incision, wherein a sleeve formed of a flexible material is selectively affixed about a shaft of the endoscope, the sleeve including a second position sensor, which is not required by the process of Invention II, and Invention II requires positioning a surgical instrument adjacent the patient, calculating by the computing a device a trajectory of “the surgical instrument”, wherein a second position sensor is disposed on the surgical instrument, which is not required by the process of Invention I.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic sources, or employing different search queries); and the prior art applicable to one invention would not likely be applicable to another invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 1, 3, 5, 7-9 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art does not teach or suggest positioning an endoscope adjacent the patient, displaying the trajectory of the endoscope [which is positioned adjacent the patient] on the augmented image, wherein a position and an orientation of the endoscope relative to the patient coordinate frame of reference is displayed on the augmented image, adjusting the displayed trajectory of the endoscope on the augmented image prior to making an incision in the patient if the trajectory of the endoscope is incorrect, making the incision into the patient based on the displayed trajectory of the endoscope on the augmented image and inserting the endoscope into the patient through the incision, in combination with the other claimed steps.  
The dependent claims 3, 5, 7-9 and 19-20 are allowable due to their dependency.

Response to Arguments
Applicant’s has successfully amended the claims such that the previous objections and 35 USC 112(b) rejections have been withdrawn. Claims 1, 3, 5, 7-9 and 19-20 are therefore allowed.
However, an issue remains as Applicant has submitted new claims 21-32 which are directed to an invention that is independent or distinct from the invention originally claimed.  As indicated above, since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793